        Case 19-70353 Document 49 Filed in TXSB on 12/20/19 Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION                                             ENTERED
                                                                                              12/20/2019
IN RE:                                          §
IRENE CASTILLO                                  §       CASE NO: 19-70353
       Debtor                                   §
                                                §       CHAPTER 13

                             AMENDED ARREST WARRANT

        On November 21, 2019, this Court issued an Order for Show Cause and Compelling
Attendance and setting a hearing for December 18, 2019 at 9:00 a.m. at the United States
Bankruptcy Court, 1701 W. Highway 83 McAllen Texas 78501. The Order stated that if
anyone in the Order failed to appear at the December 18, 2019 hearing, the Court may issue
further orders including a bench warrant for their arrest. LUIS GARCIA, and JOSEPH
SILVER failed to appear at the December 18, 2019 hearing. This Court, having already
entered an Order wherein LUIS GARCIA and JOSEPH SILVER was ordered to comply, is
only left with one remedy which is to compel their attendance. Accordingly, it is therefore

       ORDERED that:
       1. the United States Marshals Service arrest and produce LUIS GARCIA, male, last
          known address 3275 W Hillsboro Blvd, Suite 101, Deerfield Beach, Florida 33442-
          9410. LUIS GARCIA shall be brought before the United States Bankruptcy Court,
          10th Floor Courtroom, 1701 W. Bus. Hwy. 83, McAllen, Texas 78501.

       2. the United States Marshals Service arrest and produce JOSEPH SILVER, male, last
          known address 3275 W Hillsboro Blvd, Suite 101, Deerfield Beach, Florida 33442-
          9410. JOSEPH SILVER shall be brought before the United States Bankruptcy Court,
          10th Floor Courtroom, 1701 W. Bus. Hwy. 83, McAllen, Texas 78501.

       3. In executing this arrest warrant, the United States Marshals Service is authorized to
          use any force reasonably necessary to take LUIS GARCIA and JOSEPH SILVER
          into custody.

       4. Questions regarding this arrest warrant should be addressed to the Enforcement
          Office of the United States Marshals Service, Attention George Ramirez, (956) 683–
          2400.

     5. The Court orders the Clerk to serve a copy of this Order to the United States Marshals
        Service.
SIGNED 12/20/2019.

                                                ___________________________________
                                                        Eduardo V. Rodriguez
                                                     United States Bankruptcy Judge
1/1
